Citation Nr: 0731533	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a    March 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable evaluation for hemorrhoids.

In July 2006, the veteran submitted additional evidence along 
with a waiver of initial RO consideration.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The veteran's internal hemorrhoids are manifested by 
persistent bleeding, but the evidence does not show that the 
hemorrhoids cause anemia or produce fissures.

2.  The veteran has not submitted evidence tending to show 
that his service-connected hemorrhoids requires frequent 
hospitalization, are unusual, or cause marked interference 
with employment. 


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, the criteria for 
a 10 percent evaluation for hemorrhoids are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7336 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in a December 2003 letter.  That letter 
essentially informed the veteran to send any additional 
evidence in his possession that is pertinent to his claim, 
informed him of the evidence required to substantiate the 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained. The claims folder contains service medical 
records, and records from the VA Medical Center in Bay Pines, 
Florida, as well as private medical evidence from Surgical 
Associate of Venice and Englewood, and Dr. Khan.  All 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and neither he nor his representative has identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for a fair disposition of this 
appeal.  According to an April 2006 "VCAA Notice Response" 
form, the veteran indicated that he had no other information 
or evidence to give VA to substantiate his claim  The Board 
is also unaware of any such evidence. Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claim.

In light of the Board's award, herein, of a 10 percent 
evaluation for service-connected hemorrhoids, the agency of 
original jurisdiction will be responsible for addressing any 
notice defect with respect to the rating and effective date 
when effectuating the award. Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2007) (harmless error).


II.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hemorrhoids are currently evaluated as 
noncompensable under Diagnostic Code 7336.  Hemorrhoids that 
are mild or moderate warrant a noncompensable evaluation.  
Hemorrhoids that are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
warrant a 10 percent evaluation.  Hemorrhoids with persistent 
bleeding and with secondary anemia, or with fissures warrant 
a 20 percent evaluation.  38 C.F.R. § 4.114, Diagnostic Code 
7336.

Evidence relevant to the severity of the veteran's 
hemorrhoids includes a February 2003 private report from Dr. 
Smith.  On examination, there was no evidence of external 
hemorrhoids.  Anoscopy revealed rather large internal 
hemorrhoids at 5 o'clock and 11 o'clock.  Both of the areas 
were banded.  Impression was internal hemorrhoids, status-
post banding.  

On January 2004 VA examination, there was no evidence of 
external hemorrhoids; the veteran's anus appeared normal, and 
there was no colostomy.  The examiner noted that there was no 
history of anemia.  There was evidence of bleeding, as 
evidenced by the spotting seen in the veteran's underwear.  
The veteran stated that the spotting is a common problem.  It 
was noted that the veteran's colonoscopies have been 
negative, except for the hemorrhoids.  Diagnosis was internal 
hemorrhoids with problematic bleeding.

According to May and November 2004 letters, the veteran's 
gastroenterologist, Dr. Khan, indicated that the veteran had 
been under his care since May 2004, at which time, he 
presented with rectal bleeding.  A report of a colonoscopy 
performed in June 2004 was included.  Since then, the veteran 
has received two treatments for bleeding hemorrhoids using 
infrared laser treatment, and a third treatment was 
scheduled.  Dr. Khan stated that the veteran's hemorrhoid 
problem was unresolved.  

On March 2005 VA examination, the veteran complained of 
bleeding after each bowel movement. He stated that he 
generally has a bowel movement daily, which is followed by 
profuse bleeding.  On examination, there was a small internal 
hemorrhoid at 12 o'clock.  The veteran had pain on rectal 
examination.  The examiner observed dry blood on the 
veteran's shorts.  There was no evidence of anemia in his 
eyes or his fingertips.  Diagnosis was service-connected 
internal hemorrhoids, status-post hemorrhoidectomy in 1955.  
The examiner noted that the veteran continued to have daily 
excessive bleeding from his rectum, which interferes with his 
daily living.  The examiner regarded the veteran's hemorrhoid 
problem as severe.  

In a December 2005 letter, the veteran's spouse stated that 
the veteran has had a constant problem with persistent 
bleeding hemorrhoids for many years; more so, in the past 
three years.  She indicated that the veteran's hemorrhoids 
have affected their domestic and social life, in that they 
are constantly concerned each day about absorbent pad and 
changes of underwear.

According to a December 2005 statement, Dr. Khan stated that 
the veteran was seen for rectal bleeding due to his 
hemorrhoids.  The physician also stated that since the 
veteran has been under his care, he has experienced 
persistent, recurring rectal bleeding episodes.  

On review, the Board finds that the veteran's service-
connected hemorrhoids warrant a 10 percent evaluation under 
Diagnostic Code 7336.  In this regard, the February 2003 
private report from Dr. Smith revealed that the veteran had 
two large hemorrhoids, which were banded.  While the 
remaining evidence does not show that his hemorrhoids are 
large or thrombotic, or irreducible, with excessive redundant 
tissue, both private and VA evidence reflects that the 
veteran's internal, hemorrhoids are manifested by persistent 
bleeding.  The veteran reports profuse bleeding following his 
daily bowel movements.  The March 2005 VA examiner noted that 
the veteran had a small internal hemorrhoid; the examiner 
described the veteran's hemorrhoid disability as severe and 
noted that the daily excessive bleeding from the rectum 
interfered with his daily living.  Dr. Khan indicated that 
the veteran has experienced persistent, recurring rectal 
bleeding episodes since May 2004.   

Thus, while the veteran does not currently have large 
hemorrhoids, and thrombosis has not been shown, the evidence 
does show frequent recurrences of rectal bleeding.  As such, 
the Board concludes that, based on the medical evidence of 
record, the  veteran's testimony, and his spouse's statement, 
the veteran's hemorrhoids more nearly approximate the 
criteria for a 10 percent evaluation, as opposed to a 
noncompensable evaluation.  38 C.F.R. § 4.7.  Thus, resolving 
any doubt in the veteran's favor, a 10 percent evaluation for 
service -connected hemorrhoids is warranted.   

The Board also finds that a 20 percent evaluation for 
service-connected hemorrhoids is not warranted.  VA examiners 
in January 2004 and March 2005 specifically noted no history 
of anemia, and the March 2005 VA examiner specifically noted 
no current evidence of anemia.  Also, both VA and private 
medical evidence fail to show the presence of fissures.  
Consequently, an evaluation in excess of 10 percent for 
service -connected hemorrhoids is not warranted under 
Diagnostic Code 7336.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected hemorrhoids, or otherwise 
render a schedular rating impractical. There is also no 
indication that his service-connected hemorrhoids have 
produced marked interference with employment, nor does the 
evidence show that the veteran is frequently hospitalized for 
pertinent disability. Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).



ORDER

A 10 percent evaluation, but no higher, for service-connected 
hemorrhoids is granted, subject to the regulations governing 
the award of monetary benefits.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


